Justice JONES
Concurring in part and Dissenting in part.
The Court has done a conscientious job of addressing the remaining issues involved in this marathon case, especially because it has had to deal with a voluminous but not particularly helpful record. I concur with the Court’s analysis in Section I and in Parts A, E, F, and G of Section II. With regard to Part B of Section II, I agree with the Court for the most part but believe there is a factual component, missing here, in determining what a “safe environment conducive to learning” is. With regard to Part D of Section II, I agree with the Court that the legislation passed in 2000 and afterwards does not necessarily moot the case but I do not believe the district court adequately considered the effect of such legislation. I disagree with the Court’s conclusion in Part C of Section II as well as its ultimate conclusion in Section III.
I am not critical of the Court for reaching its ultimate conclusion of this long-running case. Nor do I mean to be critical of the district judge. As I see it, the parties have simply failed to carry out their responsibility to submit the kind of evidence necessary in order for either the district court or this Court to have made an informed decision. The 1993 Statewide School Facilities Needs Assessment was a good start in this proceeding, but the information contained therein is obviously stale, likely outdated, and did not address at all the issue of what type of safe facility would be conducive to learning. The Plaintiffs, on the one hand, failed to present competent evidence to establish system-wide failure. On the other hand, the State failed to present competent evidence *461that the deficiencies disclosed in the 1993 Assessment had been remedied and that funding mechanisms provided by the Legislature were adequate to meet the constitutional requirements. Neither side put on witnesses competent to establish what kind of environment was necessary in order to provide a safe atmosphere that was conducive to learning.
I decline to affirm the district court’s factual findings on three basic grounds. First, the district court failed to define the components of a “safe environment conducive to learning.” Second, the district court’s ruling is based upon insubstantial and inadequate evidence. Third, the district court failed to consider the effect of the laws enacted in 2000.
I.
A. The District Court Failed to Define the Components of a “Safe Environment Conducive to Learning”.
It is elemental that one must know what the standard is before one can determine whether or not it has been met. The principal flaw with the district court’s ruling is the lack of clear standards for determining whether the objectives set forth in ISEEO I and ISEEO III have been met. These decisions provided the following analytical framework to guide the inquiry: (1) whether the Legislature has provided the means to fund facilities that provide a safe environment that is conducive to learning, ISEEO III, 132 Idaho at 566, 976 P.2d at 921, which depends on (2) whether school districts can meet the standards established by the Board of Education with the money made available under the funding system. ISEEO I, 123 Idaho at 584, 850 P.2d at 735. The problem is that the district court did not put any flesh on the bones of the “safe environment conducive to learning” nomenclature.
Before any court can determine whether the Legislature has fulfilled its obligation to provide adequate funding sources to achieve the objectives, it is necessary to identify what attributes a facility must have in order to provide a safe environment conducive to learning. The Legislature and State Board of Education have defined a safe environment conducive to learning, insofar as the phrase concerns facilities, as one that meets applicable building and safety codes, made applicable to the schools for the first time in 2000. Nevertheless, “safe environment conducive to learning” derives from the thoroughness requirement in the Idaho Constitution. Whether school districts are providing schools that are safe and which provide an environment that is conducive to learning is primarily a question of constitutional interpretation for this Court to answer. ISEEO I, 123 Idaho at 583, 850 P.2d at 734; Osmunson v. State, 135 Idaho 292, 294, 17 P.3d 236, 238 (2000). However, this Court is not an expert with regard to the question of what environmental conditions must exist in order for children to learn. The Court has set the objective — a safe environment conducive to learning — and has set the analytical framework, but has left it up to the parties to provide the evidence, which necessarily includes evidence from expert sources as to what components are necessary in order to achieve the objective. At a minimum, one would have expected the parties to have presented expert evidence as to what components were necessary to achieve a safe environment for students that was conducive to learning, whether or not such an environment existed throughout the educational system, and whether existing funding systems, including those enacted in 2000, were sufficient to remedy any deficiencies. It does not appear to me that evidence exists in the record to answer these questions and, therefore, it is difficult to support the district court’s ruling.
The State’s response to ISEEO III has been to focus on the physical safety of school facilities. Idaho Code § 33-1613 provides the Legislature’s definition of “safe environment conducive to learning”:
[t]he aspects of a safe environment conducive to learning as provided by section 33-1612, Idaho Code, that pertain to the physical plant used to provide a general, uniform and thorough system of public, free common schools are hereby defined as those necessary to comply with the safety *462and health requirements set forth in this section.
I.C. § 33-1613(1). To that end, § 33-1613 requires every board of trustees to require an annual inspection of the facilities
to determine whether those school facilities comply with codes addressing safety and health standards for facilities, including electrical, plumbing, mechanical, elevator, fire safety, boiler safety, life safety, structural, snow loading, and sanitary codes, adopted by or pursuant to the Idaho uniform school building safety act, chapter 80, title 39, Idaho Code, adopted by the state fire marshal, adopted by generally applicable local ordinances or adopted by rule of the state board of education and applicable to school facilities.
Id. at (2). Upon receiving the report, the board of trustees “shall require that unsafe or unhealthy conditions be abated and shall instruct the school district’s or other entity’s personnel to take necessary steps to abate unsafe or unhealthy conditions.” Id. at (3).
The Uniform Public School Building Safety Act applied to all facilities, existing and to-be-built, I.C. § 39-8003, and created a safety code committee, I.C. § 39-8005, which was charged with developing a safety code. I.C. § 39-8006. Until the safety code committee adopted a code, the national building codes identified in I.C. § 39-4109 were to serve as the code. The Division of Building Safety promulgated the Uniform School Building Safety Code, Idaho Admin. Code see. 07.06.01, which adopted twelve building codes, including the Idaho General Safety and Health Standards.
The safety codes are comprehensive enough to ensure that the building standards the Legislature and school districts must achieve will provide a safe environment. The Codes touch on nearly every aspect of building safety3 and are widely accepted by municipalities and states throughout the Union. Moreover, existing buildings will not be ignored; indeed, the Legislature provided that the safety codes apply to “all facilities, existing now or constructed in the future____” I.C. § 39-8003.4 So the Legislature has provided a comprehensive set of standards with which existing and to-be-built facility must comply. This certainly seems sufficient to ensure that Idaho’s schools are safe.
Safety and health, however, are as far as the codes go. Simply requiring facilities to meet code does not seem sufficient under this Court’s holdings in ISEEO I and ISEEO III. If the only mandate were “safe,” meeting code might be sufficient; however, in the phrase, “safe environment conducive to learning,” “conducive to learning” is a subordinate clause expressing the desired result of the safe facility — that it is “conducive to learning.” Thus, the Court’s language implies that facilities must be both safe and conducive to learning. Buildings that are safe but disruptively uncomfortable or outdated will not pass constitutional muster under the “thoroughness” standard, which is the word from which “safe environment conducive to learning” derived. Indeed, as an adjective, “thorough” means “carried through to completion”; “marked by full detail”; and “complete in all respects.” Merriam-Webster Online (available at http://www.mw.com). That a facility is safe does not necessarily mean it is conducive to learning.
The proceedings below have only focused on building safety, omitting the conducive to learning element. No record has been developed to establish what a safe environment conducive to learning is. Obviously, safety is a part, but only a part. One can’t be particularly critical of the district court for failing to *463address this part of the overall objective, because it was the responsibility of the parties to present the evidence necessary to establish the components (besides safe buildings) of an environment conducive to learning. Because the parties have failed to present the evidence necessary to complete the picture, it does not seem possible to affirm the district court decision. Until we know what the components of a safe environment conducive to learning are, it is not possible to say whether the State has provided the means necessary to achieve them.
B. The District Court’s Ruling Is Based Upon Insubstantial and Inadequate Evidence.
In actions tried to the court without a jury, the court shall find the facts specially. Idaho R. Civ. P. 52(a). The court’s conclusion must be based on substantial evidence. The Highlands, Inc. v. Hosac, 130 Idaho 67, 936 P.2d 1309 (1997). Substantial evidence is evidence that a reasonable mind might accept to support a conclusion. Evans v. Hara’s Inc., 123 Idaho 473, 849 P.2d 934 (1993). And as the State points out, appellate courts have free review over the adequacy of a lower court’s findings. Raad v. Alaska State Comm’n for Human Rights, 86 P.3d 899, 904 (Alaska 2004).
The district court divided its discussion of the facts into five categories: (1) structural issues; (2) fire safety; (3) drainage, plumbing, and safe drinking water; (4) “other safety concerns”; and (5) defects in the system of school safety inspection. Within these categories, the ruling cited conditions at only of a few of the hundreds of schools in the state. Additionally, the testimony and evidence concerning these conditions is anecdotal. The court found that the “concrete aggregate provided to southeastern Idaho in the late 30’s and 40’s was of a lower quality and presents some ongoing concern for the structural integrity of the buildings using that concrete aggregate”; one school was plagued by “loose bricks” and “crumbling concrete”; some schools had “seismically hazardous” buildings, or leaky roofs, or “dangerous” electrical systems, or useless fire escapes, or exposed steam pipes, or inadequate or defective fire alarms, or breaker switches which “trip constantly”; some schools had unflushable toilets; and one school had narrow stairways that prevented emergency medical technicians from administering aid to a patient, resulting in the patient’s tragic death.
The result is a decision about a statewide system based on bits-and-pieces testimony about a few of the worst schools that was current as of 2001. In order for the Court to hold that the current legislative means to provide funding for school facilities is unconstitutional, the evidence should be more substantial, more precise, and more current. Other courts which have ruled on the constitutionality of their states’ school funding systems have based their rulings on something significantly more substantial than the kind of evidence in this record. See, e.g. Montoy v. State, 279 Kan. 817, 112 P.3d 923 (2005); State v. Campbell County Sch. Dist., 19 P.3d 518 (Wyo.2001). Additionally, extrapolating the evidence in the record — which concerned only a few schools — to conclude that the Legislature is not meeting its constitutional duty statewide was erroneous. The challenge in this case is to the statewide system of funding, not simply that as applied to a few school districts, the funding system is unconstitutional. That some schools are in severe disrepair does not compel or even support a conclusion that the statewide system of funding is unconstitutional. Without reliable information about all schools, the Legislature will be unable to ensure that any adjustment to the scheme will enable all districts to provide the kind of facilities they are required to provide under the Constitution.
C. The District Court Failed to Consider the Effect of Laws Enacted in 2000.
The third flaw with the district court’s ruling is the court’s failure to consider the effect of the 2000 laws relating to facilities funding. The laws were tailored to address the issues in this case and may in fact suffice. As this Court has said, changes in the statutory scheme may “alter the factual predicate of questions concerning the constitutionality of the current method of funding for public schools....” ISEEO II, 128 Idaho at 283, 912 P.2d at 651. But, without an analysis of *464these laws and their effect on the funding picture, it is impossible to render a reasoned decision about the Legislature’s means to fund facilities.
II.
Having said that the evidence is insufficient to support the district court’s findings, it is my belief that the decision based on those findings should be vacated. What then should be done to bring this matter to a conclusion? The first step would be to make a determination as to what the components of a safe environment conducive to learning.are. As this litigation has demonstrated, pinpointing a clear definition is difficult to do. This litigation has also failed to produce a record on which the courts can base a well-reasoned decision. The Court is not well equipped to identify the characteristics of a school facility that is conducive to learning, and 15 years of this case shows that sending the case back to the district court for more adversarial proceedings will only prolong resolution. Therefore, the Court should enlist some technical assistance to determine what kind of safe environment is necessary to facilitate learning and to gather the facts necessary to evaluate whether the legislative means to fund such facilities are adequate.
Pursuant to its authority in Idaho R. Civ. P. 53, the Court could appoint a special master or masters to assist the Court in this task. The Court could tailor an order that sets a precise roadmap with identified tasks and deadlines. The special master(s) could be authorized to determine the components of a safe environment conducive to learning, to evaluate the available means to fund facilities that provide such an environment, and to determine whether those means are adequate to meet the objectives. The special master alternative would expedite an evaluation of the condition of Idaho’s school facilities and in a relatively short amount of time the Court would be able to answer the questions presented in this case.
This avenue is not completely novel. As one example of the special master approach, the Arkansas Supreme Court has followed a similar procedure in addressing a challenge to that state’s school funding scheme. In 2002, the court affirmed a trial court’s ruling that the funding system was unconstitutional. See Lake View Sch. Dist. No. 25 v. Huckabee, 351 Ark. 31, 91 S.W.3d 472 (2002). After two years, however, the court had apparently become dissatisfied with the legislature’s responses to the case. In 2004 the court announced its intent to appoint a special master to advise the court regarding compliance with an earlier order of the court, and shortly thereafter appointed two special masters (both former justices of the Arkansas Supreme Court) and outlined ten questions plus “any other issue they deem relevant” for them to evaluate. See Lake View Sch. Dist. No. 25 v. Huckabee, 356 Ark. 1, 144 S.W.3d 741, 741-42 (2004). The masters were to conduct the inquiry in a fashion very similar to a proceeding at the trial court level. In a concurrence, Justice Glaze cautioned that simply appointing masters and authorizing them to conduct the fact-finding inquiry may “bog down in a mass of needless information.” Id. at 743 (Glaze, J., concurring). Later that year, however, the court responded with high praise to the Arkansas legislature’s efforts and released jurisdiction in the case. Lake View Sch. Dist. No. 25 v. Huckabee, 358 Ark. 137, 189 S.W.3d 1 (2004).

. In addition to the national uniform codes, the UPSBSC adopts the Idaho General Safety and Health Standards, produced jointly by the Industrial Commission and the Division of Public Safety. Idaho Admin. Code sec. 17.10.01.006.01.


. The codes and standards adopted in the Uniform School Building Safety Code contain provisions for existing facilities but generally do not require existing facilities to meet codes applicable to new construction. See, e.g. Int’l Bldg.Code §§ 101.2 (scope; applying Int’l Bldg.Code to, among other things, repair, use and occupancy, and maintenance); 101.4.5 (adopting Int’l Prop. Maint. Code, applicable to existing structures); and 102.6 (permitting occupancy of existing structures to continue without change except as otherwise provided in the Int’l Prop. Maint. Code, Int’l Fire Code, or as is deemed necessary by the building official for the general safety and welfare of the occupants and the public).